DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 4 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartlidge (3,873,662). 
1.	Cartlidge teaches a product, comprising:
a piece of board capable of use as siding with a front face, back face, top edge, bottom edge, right edge, and left edge (a board made of particleboard has such dimensions), and comprising a wood-based fines layer (“fine furnish particles which form outer courses of the particleboard”, abstract) treated with one or more fire-resistant additives during manufacture of the piece of siding (the core has little to no fire-retardant, as the finer outer layers have the fire retardant, col. 1, lines 33-67).
Examiner notes that the fines layer treated “during manufacture” is a product by process limitation, and Cartlidge need only teach the final product. 

2.	Cartlidge teaches the product of claim 1, Cartlidge further teaching wherein the fire resistant additive comprises sodium borate (claim 5). 

4.	Cartlidge teaches the product of claim 1, Cartlidge further teaching the fines layer is bonded to the siding product (bonded to the inner core). 
 Examiner notes that the limitation reciting the fines layer “pre-assembled into a mat or laminate prior to bonding” is a product by process limitation, and Cartlidge need only teach the final product, a bonded layer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 – is rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge. 
3.	Cartlidge does not expressly teach pMDI adhesive resin. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use adhesive resin for the well-known effect of fines consolidation. 

Claims 5-6 – are rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge in view of Banergee (2018/0298609).
5.	Cartlidge does not expressly teach a resin-impregnated overlay applied to the fines layer, wherein the overlay comprises a fire-resistant primer or coating. Banergee teaches a resin-impregnated overlay (102) applied to an outer layer, wherein the overlay comprises a fire-resistant coating. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add such layer to Cartlidge for extra fire resistance. 
Examiner notes that the “factory-applied” limitation is a product by process limitation, and Cartlidge need only teach the final product, a coated layer.

6.	Cartlidge in view of Banergee does not expressly teach a fire-resistant coating cover one or both ends of the piece of siding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cover one or both ends of the piece of siding for maximum fire resistance. 

Claims 7-9 – are rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge in view of Shisko (4,955,169)
7.	Cartlidge does not expressly teach a spline extending from the back of the siding proximate the bottom edge. Shisko teaches splines extending from the back of siding proximate the bottom edge (col. 1, lines 59-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Cartlidge board into a splined siding board for neatly spaced, fire resistant siding. 

8.	Cartlidge in view of Shisko does not expressly disclose the spline extends downward from the back at an acute angle towards the bottom edge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the spline to so extend for maximum siding to siding engagement. 

9.	Cartlidge in view of Shisko discloses the spline is configured to hold the bottom of the piece of siding proximate to the top of an adjacent piece of siding when installed on a building structure or frame, not that the spline extends the length of the piece of siding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the spline to so extend for maximum siding to siding engagement. 

Claims 10-12 – are rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge in view of and in further view of Lai (10,533,097).
10-11.	Cartlidge in view of Shisko does not teach at least one strip of expanding intumescent fire resistant material extending the length of the siding product. Lai teaches that it is old in the art to use a strip (the coating essentially forms a strip) of expanding intumescent fire resistant material 

12.	Cartlidge in view of Shisko does not teach two strips of intumescent fire resistant material extending the length of the siding product, a first strip above and proximate to the spline, and a second strip below and proximate to the spline. Lai teaches that it is old in the art to use a strip (the coating essentially forms a strip) of expanding intumescent fire resistant material extending the length of a siding product (col. 4, lies 57-69 to col. 5. lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use intumescent on Cartlidge for fire resistance, and to use two strips for efficiency. 

Claim 13 – are rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge in view of Lai. 
13.	Cartlidge does not teach at least one strip of intumescent fire resistant material extending the length of the siding product.  Lai teaches that it is old in the art to use a strip (the coating essentially forms a continuous strip) of expanding intumescent fire resistant material extending the length of a siding product (col. 4, lies 57-69 to col. 5. lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use intumescent on Cartlidge for fire resistance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633